DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 10/21/2021.  As directed by the amendment, claims 35-38, 40-47, 49, 50, 53 and 54 have been amended. Claims 35-55 are pending in the instant application.
Applicant’s amendments to the claims address the previous objections to the claims and rejections under 35 USC 112(b&d), which are hereby withdrawn.
Since Applicant has not filed a terminal disclaimer, the double patenting rejection is updated below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35 and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 37 and 53 (in as far as they could be reasonably be considered to apply to the rejection of claims 37 and 53 in view of Alston and Glusker below), Applicant argues on page 8 of Remarks filed 10/21/2021 that the Office’s position is improper in view of MPEP 2125. 
some angle relative to the axis of the chamber, and the Figures, which can be relied on for what they would reasonably teach/suggest, suggest an angle around 45 deg from the axis of the chamber, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. In response to applicant’s argument that there is no teaching, suggestion, or motivation regarding any advantage to the angle of the slope, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been clear to an artisan at the time of invention that the purpose of the sloped surface is to create a kind of cup/holder for cradling the bottom of the capsule. Thus, narrower capsules would benefit from/be better held by a smaller angle/steeper-sided cup and vice versa, such 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-37, 39, 40, 43-49 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-17 of U.S. Patent No. 10,207,066 B2 in view of Cocozza (US 4,884,565; hereinafter “Cocozza”). Regarding instant claims 35, 37, 39, 40 and 43-46, patented claim 8 contains almost of the limitations of instant claim 35, and including the limitation of patented claim 8 within patented claim 1, thus arriving at a combination of limitations in patented dependent claims 7 and 9-13 that are in instant claims 37, 39, 40 and 43-46, would have been obvious to an artisan at the time of invention in order to include more detail in the independent patented claim regarding how the surface and the puncturing mechanism interact, thus providing the expected result of a more comprehensive apparatus in the patented independent claim, except that the patented claims lack the newly recited plunger and biasing member. However, these elements were commonly known in the puncturable-capsule inhaler art at the time of invention, as demonstrated by Cocozza   in view of patented claims 14-17 render instant claims 36, 47-49 and 51-44, for the reasons discussed above and because it would have been obvious to an artisan at the time of invention to use the apparatus of patented claims 1+8+Cocozza in the method of patented claim 14 (and thus its dependent claims 15-17), as it would have been reasonably expected that this apparatus would dutifully perform the patented method, and it would have been obvious to an artisan at the time of invention for the so-modified patented method to include the step of actually delivering the aerosolized formulation to the respiratory tract of the user via inhalation, particularly where the inhalation draws air flow through the chamber, thus arriving at the methods of instant claims 47-49 and 51-55, as this was a well-established use for aerosolized formulations at the time of invention, which obviously results in the breath-controlled delivery of medicament for suitable physiological treatment using the formulation.

Claims 38, 41, 42 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+8 and 15 of U.S. Patent No. 10,207,066 B2 in view of Cocozza, as discussed above, and further in view of Valentini et al. (US 4,069,819; hereinafter “Valentini”). Regarding claims 38, 41, 42 and 50, the patented claims are silent regarding the surface comprising at least a second passage way, .

Claim Interpretation
A puncturing mechanism “within the housing” that also includes a plunger as now recited in the amended independent claims is understood to only require *a portion* of the mechanism to be within the housing, since a portion of the instantly disclosed plunger extends out of the housing at all times, see instant Figs. 1A-2E.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 35, 40 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cocozza (US 4,884,565; hereinafter “Cocozza”). 
Regarding claim 35, Cocozza discloses an aerosolization apparatus (Fig. 4) comprising: 
a housing (body 6) defining a chamber (cavity 12) having one or more air inlets (opening 10), the chamber being sized to receive a capsule (operculum 15) which contains an aerosolizable pharmaceutical formulation (abstract; col. 4, lines 9-11); 
a puncturing mechanism (consisting of knob 20, pin 18, and turnable member 13) within the housing (Fig. 4), the puncturing mechanism comprising an alignment guide (turnable member 13) and a plunger (knob 20) comprising a proximal end (the exterior end of the knob, to the left in Fig. 4) configured to be contacted by a user to actuate the apparatus (col. 4, lines 29-35) and a distal end (to the right in Fig. 4) including a puncture member (pin 18), wherein the alignment guide comprises a surface (either the upper or lower surface shown in contact with the capsule in Fig. 4, depending on which is positioned proximate knob 20 during the actuation described in col. 4) adapted to contact the capsule (Fig. 4) while the puncture member is advanced into the capsule to create an opening in the capsule (col. 4), wherein the surface comprises at least one passageway (hole 16 OR hole 17, depending on which is positioned proximate knob 20 during the actuation described in col. 4), wherein the puncture member is configured to slide within the passageway (col. 4, lines 29-33); 
a biasing member (spring 24) arranged between and in contact with the plunger and the housing (Fig. 4), the biasing member configured to bias the plunger proximally, away from the chamber (Fig. 4; col. 4); and 
an end section (adapter 9) associated with the housing (Fig. 4), the end section sized and shaped to be received in a user's mouth or nose (col. 3, line 66-col. 4, line 2) so that the user may inhale through the end section to inhale aerosolized pharmaceutical formulation that has exited the capsule through the opening created in the capsule (col. 5, wherein there is nothing that would prevent .  
Regarding claim 40, Cocozza discloses the aerosolization apparatus of claim 35, wherein the aerosolization apparatus further includes the capsule containing the aerosolizable pharmaceutical formulation and the puncturing mechanism is configured to create one or more openings in a convex end of the capsule (col. 4, lines 37-35).  
Regarding claim 41, Cocozza discloses the aerosolization apparatus of claim 35, the capsule comprising at least two convex ends (Fig. 4), wherein the puncturing mechanism (as defined by knob 20) is configured to create one or more openings in only one of the at least two convex ends of the capsule (Fig. 4; col. 4, lines 29-35; where each knob only acts on one end of the capsule, such that the puncturing mechanism defined by knob 20 only creates openings in the end of the capsule that is oriented to the left in Fig. 4).  

Claim(s) 35, 36, 38-52 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Alston et al. (US 2005/0056280 A1; hereinafter “Alston”).
Regarding claims 35, 36, 38-52, Alston clearly discloses the same device as instantly claimed, see paras [0033-46] and Figures 3A-E, which are substantially identical to instant Figs. 2A-E.

Claim(s) 35, 36, 38-52 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Glusker et al. (US 2005/0051166 A1; hereinafter “Glusker”).

Regarding claims 35, 36 and 38-52, Glusker clearly discloses the same device as instantly claimed, see paras [0043-54] and Figures 2A-E, which are substantially identical to instant Figs. 2A-E.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37, 47-49, 53 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cocozza in view of Nijkerk et al. (US 5,320,095; hereinafter “Nijkerk”).
Regarding claim 47, Cocozza discloses a method of administering an aerosolizable pharmaceutical formulation to a patient (abstract), comprising: 
inserting, into the chamber of an apparatus according to claim 35 (see discussion of claim 35 above), a capsule (operculum 15) containing an aerosolizable pharmaceutical formulation (Fig. 4; col. 4, lines 9-11); 
contacting the capsule with the surface of the alignment guide (Fig. 4), 
advancing the puncture member through a wall of the capsule to create an opening in the capsule (col. 4, lines 29-35); and 
administering the pharmaceutical formulation to the patient (abstract; col. 5, lines 30-33).
via inhalation. However, it was very well known in the respiratory therapy art at the time of invention to delivery respiratory powders while a patient is inhaling, as demonstrated by Cocozza (col. 1, lines 56-58) and Nijkerk (col. 5, lines 44-51). Therefore, it would have been obvious to an artisan at the time of invention to modify the method of Cocozza to include wherein the administration is via inhalation as taught by Cocozza and Nijkerk, in order to ensure that the powder reaches the patient’s lungs for treatment thereof and/or absorption thereby.
Regarding claims 37 and 53, Cocozza discloses/teaches the aerosolization apparatus of claim 35 and the method of claim 47 (wherein the device and method steps of 35 and 47 are the same as recited in claim 53), wherein Cocozza further discloses the method step of aerosolizing the pharmaceutical formulation in the capsule by flowing air through the chamber (abstract; cols. 4-5), and Cocozza further discloses one or more protrusions for contacting the capsule (protrusions 32) (Fig. 4), but Cocozza is silent regarding wherein (at least a portion of) the surface is sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber and/or the surface comprising the passageway (hole 16) has the one or more protrusions for contacting the capsule. However, Nijkerk teaches that it was known in the respiratory therapy art at the time of invention for an alignment guide (cavity 26) (Fig. 4) to include a surface (the single, contiguous surface of cavity of 26) wherein (at least a portion of) the surface is sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber (the contiguous surface of the cavity curves from 90 degrees relative to the longitudinal axis of the chamber to  and/or having one or more protrusions (ribs 35) for contacting the capsule. Therefore, it would have been obvious to an artisan at the time of invention to modify the alignment guide of Cocozza to include a more form-fitting, contiguous inner surface as taught by Nijkerk, thus arriving at wherein (at least a portion of) the surface is sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber and/or having one or more protrusions for contacting the capsule, in order to the reduce the presence of angles/corners in the vicinity of the capsule of Cocozza that could otherwise collect medicament and reduce the expected delivered dose.
Regarding claims 48 and 54, Cocozza in view of Nijkerk teaches the methods of claims 47 and 53, but Cocozza is silent regarding wherein the user's inhalation causes the air to flow through the chamber (to aerosolize the pharmaceutical formulation). However, Nijkerk demonstrates that it was well known in the respiratory therapy art at the time of invention to include wherein the user's inhalation causes the air to flow through the chamber (to aerosolize the pharmaceutical formulation) (col. 5, lines 44-51), such that it would have been obvious to an artisan at the time of invention to modify the method of Cocozza to include wherein the user's inhalation causes the air to flow through the chamber (to aerosolize the pharmaceutical formulation) as taught by Nijkerk, in order to provide the expected result of delivery of the medicament within the capsule at a rate controlled by the user’s own inhalation, thus giving the user a greater feeling of control over the delivery. 
 method of claim 47, wherein Cocozza further discloses wherein at least a portion of the puncture member is advanced through at least one passageway in the surface (col. 4, lines 29-35).

Claims 38, 42 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cocozza as applied to claim 35 above OR Cocozza in view of Nijkerk as applied to claim 49 above, and further in view of Cocozza (US 3,991,761; hereinafter “Cocozza ‘761”).
Regarding claims 38, 42 and 50, Cocozza discloses the aerosolization apparatus of claim 35 OR Cocozza in view of Nijkerk teaches the methods of claims 49 and 53, but Cocozza is silent regarding wherein the surface comprises at least a second passageway, wherein the puncture member is configured to also slide/advance within/through the at least a second passageway, or wherein the puncturing mechanism is configured to create two openings in a convex end of the capsule. However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.IV.B, and Cocozza ‘761 demonstrates that it was well known in the respiratory therapy art at the time of invention for an alignment guide surface (the surface of wall 32) (Fig. 11) to comprise at least a second passageway (openings 11), wherein the puncture member (comprising pins 14) is configured to also slide/advance within/through the at least a second passageway (Fig. 4; col. 4, lines 39-65), or wherein the puncturing mechanism is configured to create two openings in a convex end of the capsule (Fig. 4; col. 4, lines 39-65, where two pairs of two openings are formed). Therefore, it would have been obvious to an artisan at the time of invention to modify the surface of Cocozza to include at least a second passageway, wherein the puncture member is configured to also slide/advance within/through the at least a second passageway, or wherein the puncturing mechanism is configured to create two openings in a convex end of the capsule, as taught by Cocozza ‘761, in order to provide the predictable result of multiple puncture sites for increased airflow into the capsule for better/more thorough emptying thereof, for more consistent dose delivery to the patient. 

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocozza in view of Bruna et al. (US 6,123,070; hereinafter “Bruna”).
Regarding claim 39, Cocozza discloses the aerosolization apparatus of claim 35, but Cocozza is silent regarding wherein the one or more inlets are shaped to create a swirling airflow within the chamber. However, Bruna teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for a capsule chamber inlet (comprising insert 100) to be shaped to create a swirling airflow within the chamber (10) (Figs. 9-10; col. 6, lines 45-58). Therefore, it would have been obvious to an artisan at the time of invention to modify the inlet of Cocozza to be shaped to create a swirling airflow within the chamber as taught by Bruna, in order to provide the expected result of swirling airflow within the chamber for more thorough emptying of the chamber (Bruna, col. 6, lines 45-58) and thus more consistent dose delivery to the patient.

Claims 43-46, 51, 52 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocozza as applied to claim 35 above OR Cocozza in view of  Nijkerk as applied to claims 48 and 53 above, and further in view of Mor et al. (US 6,440,690 B1; hereinafter “Mor”).
Regarding claims 43-46, 51, 52 and 55, Cocozza discloses the aerosolization apparatus of claim 35 OR Cocozza in view of Nijkerk teaches the methods of claims 48 and 53, but Cocozza is silent regarding the composition of the powder within the capsule, such that Cocozza is silent regarding wherein the aerosolizable pharmaceutical formulation comprises an aminoglycoside, tobramycin, ciprofloxacin or amphotericin B. However, Mor demonstrates that it was well known in the respiratory medicament art at the time of invention to deliver an aminoglycoside (col. 33, line 53) that is tobramycin (col. 33, line 54), ciprofloxacin (col. 35, line 26) or amphotericin B (col. 35, lines 14-15) as a component of an aerosolizable powder mix via an inhaler (col. 39, lines 56-59). Therefore, it would have been obvious to an artisan at the time of invention to modify the apparatus/method of Cocozza to include wherein the aerosolizable pharmaceutical formulation comprises an aminoglycoside, tobramycin, ciprofloxacin or amphotericin B as taught by Mor, in order to provide the expected results of an inhaler/composition/ method that can be/is used to treat any of the various illnesses indicated for an aminoglycoside, particularly tobramycin, or ciprofloxacin or amphotericin B.

Claims 37 and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Alston.
the surface, or at least a portion of the surface, being sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber and/or having one or more protrusions for contacting the capsule. However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125, and Figs. 3A-E of Alston would have reasonably suggested to an artisan at the time of invention that the surface (forward seating surface 265) is sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber, because the surface appears to be at about a 45 degree angle relative to the longitudinal axis of the chamber. Moreover, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. The surface is said to be shaped to generally match the shape of the end of the capsule (para [0034]), such that it would have been obvious to an artisan at the time of invention to angle the surface of Alston to be within the claimed range as reasonably depicted by Alston and/or through routine experimentation as appropriate based on the size/curvature of the capsule, in order to ensure that the surface sufficiently cups/holds the capsule in place for piercing, where a capsule with a more narrow curvature would obviously require a cup with steeper sides to better hold/grip it and thus a lower angle relative to the longitudinal axis of the capsule/chamber (and vice versa for a wider curvature).
Claims 37 and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Glusker.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
Regarding claims 37 and 53-55, Glusker clearly discloses the same device as instantly claimed, see paras [0043-54] and Figures 2A-E, which are substantially identical to instant Figs. 2A-E, except Glusker is silent regarding the surface, or at least a portion of the surface, being sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber and/or having one or more protrusions for contacting the capsule. However, the description of the article the surface (forward seating surface 265) is sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber, because the surface appears to be at about a 45 degree angle relative to the longitudinal axis of the chamber. Moreover, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. The surface is said to be shaped to generally match the shape of the end of the capsule (para [0044]), such that it would have been obvious to an artisan at the time of invention to angle the surface of Glusker to be within the claimed range as reasonably depicted by Alston and/or through routine experimentation as appropriate based on the size/curvature of the capsule, in order to ensure that the surface sufficiently cups/holds the capsule in place for piercing, where a capsule with a more narrow curvature would obviously require a cup with steeper sides to better hold/grip it and thus a lower angle relative to the longitudinal axis of the capsule/chamber (and vice versa for a wider curvature).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If Applicant is able to exclude both Alston and Glusker as prior art, including the limitations of claim 36 in the independent claims would define over the other prior art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785